Ingraham, First J.
This is a- proceeding under the mechanics’ lien law, in which, after service of a notice to bring the lien to a close, the defendant paid to the county clerk the amount claimed by the plaintiffs, and verbally notified the plaintiffs’ attorney that he had so paid the money, and obtained a discharge of the lien under the eleventh section of that act. He also gave a like notice to an assignee of the original contractor. On the day for the appearance of the parties, the defendant did not appear, and a writ of inquiry was issued for the assessment of the damages. Hpon the return of this writ, the plaintiffs entered up judgment for the amount claimed and costs. This motion is now made to vacate so much of the judgment as allows to the plaintiffs the costs of the proceeding.
The payment of the money to the county clerk by the owner has no other effect than to reclaim the land from the plaintiffs’ lien, and to substitute in its place the money so paid. The right to the possession of the money still remains to be disposed of, and to recover it, the plaintiff must still prosecute his claim before the court. If he fails in establishing his claim, the defendant would be entitled to a return of the money from the clerk. It must, therefore, be evident that the payment of the amount claimed to the clerk in no wise settles the rights of the parties, nor relieves the defendant from liability for costs of the proceeding. If the defendant had appeared and joined issue, and the plaintiffs had recovered against him, there can be no doubt of the plaintiffs’ right to costs.
Under the seventh section, the writ of inquiry was issued, and that section provides, that upon the return of the writ of inquiry, judgment shall be entered and execution issued in the same manner as in other cases in the court.
By section nine, a transcript of every judgment rendered may be docketed, &c., and this applies both to a judgment upon a writ of inquiry and a judgment upon an issue joined between the parties.
By section ten, costs are allowed in the proceeding as now *539allowed by statute in civil actions, and shall form a part of the judgment recovered.
These sections, taken together, show that it was intended to allow costs to the plaintiff in all eases in which he recovers a judgment. By statute, costs are allowed upon a judgment in a return to a writ of inquiry, as well as in other cases. The proceeding in this case was necessary to establish the plaintiffs’ claim. They obtained a judgment in that proceeding, and there can be no doubt that they are entitled to recover whatever costs are provided by law in judgments recovered in cases in which the damages are assessed upon a writ of inquiry.
An objection is taken to the form of the judgment in this case, the defendant alleging that it should be special, directing a foreclosure of the lien upon the property, and not a general judgment against the defendant. In this case a judgment relating to the property merely, would be erroneous, because the lien had been discharged and the money substituted in its place. Whether in such a case the judgment should be against the defendant personally, or only directing the money to be paid to the plaintiffs, which was deposited with the county clerk, is immaterial on this motion, because the plaintiffs have received that amount, and the judgment is satisfied except as to costs. Even if the judgment was erroneous, the plaintiffs would be allowed to amend on motion. The costs which the defendant seeks to be relieved from would still remain the same. It is unnecessary, therefore, to express any opinion on this point.
The motion to set ‘aside the judgment is denied without costs.
Motion denied.